In a child custody proceeding pursuant to Family Court Act article 6, Douglas R. Dollinger, the attorney for the mother, appeals from an order of the Family Court, Orange County (Bivona, J.), entered February 23, 2010, which, upon a decision of the same court dated February 3, 2010, granted the petitioner’s motion pursuant to 22 NYCRR 130-2.1 for an award of an attorney’s fee in the sum of $1,500 and directed Douglas R. Dollinger to pay that sum.
Ordered that on the Court’s own motion, the notice of appeal dated March 25, 2010, is deemed to be a notice of appeal by Douglas R. Dollinger, the attorney for the mother (see CPLR 2001; Matter of Tagliaferri v Weiler, 1 NY3d 605 [2004]); and it is further,
Ordered that the order is affirmed, with costs.
The Family Court providently exercised its discretion in awarding a reasonable attorney’s fee to the father to be paid by the nonparty-appellant, Douglas R. Dollinger, based on the nonparty-appellant’s failure to appear for a scheduled trial (see 22 NYCRR 130-2.1). Contrary to his assertion on appeal, the nonparty-appellant was afforded a reasonable opportunity to be heard (see 22 NYCRR 130-2.1 [d]) and the Family Court, after considering all of the attendant circumstances, properly concluded that the nonparty-appellant’s failure to appear on two successive trial dates was without good cause (see 22 NYCRR 130-2.1 [b]). Covello, J.P., Angiolillo, Dickerson and Belen, JJ., concur.